Case 1:20-cv-02949-LAP Document 16-6 Filed 04/24/20 Page 1 of 7




                EXHIBIT 6
4/20/2020                                  Faulty N95 Masks
                          Case 1:20-cv-02949-LAP            Hamper Hospitals
                                                      Document      16-6 onFiled
                                                                             Coronavirus Front LinePage
                                                                                  04/24/20          - WSJ 2 of 7




 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.

CORONAVIRUS
 https://www.wsj.com/articles/faulty-n95-masks-hamper-hospitals-on-coronavirus-front-line-11586437345
                                                            SYMPTOMS            WHO'S HIRING                    YOU ASK, WE ANSWER                STATE LOCKDOWNS
                                           LIVE UPDATES
Free Resources
        BUSINESS

        Faulty N95 Masks Hamper Hospitals on
        Coronavirus Front Line
        Desperate to protect staff from infection, hospitals and health officials are buying goods that often fail
        quality tests—and keeping them




        Employees from Magid Glove and Safety Corp. in Romeoville, Ill., conduct it tests on face masks.
        The company hasn’t been able to buy N95 masks from its usual suppliers.
        PHOTO: MAGID GLOVE AND SAFETY


        By Austen Huﬀord
        Updated April 9, 2020 7 05 pm ET

        Some hospitals say they are buying faulty imitations of the high-quality N95 masks workers
        need to treat patients with Covid-19, a new hazard for oﬃcials scouring the globe for scarce
        protective gear.

        Hospital executives and local oﬃcials said they are trying to procure whatever masks they can
        from private stockpiles and lesser-known manufacturers around the world. Some have bought
        N95 masks—which block 95% of very small airborne particles—that are failing basic quality
        tests, indicating they might not guard against the new coronavirus.



https://www.wsj.com/articles/faulty-n95-masks-hamper-hospitals-on-coronavirus-front-line-11586437345                                                            1/6
4/20/2020                          Faulty N95 Masks
               Case 1:20-cv-02949-LAP               Hamper Hospitals
                                              Document      16-6 onFiled
                                                                     Coronavirus Front LinePage
                                                                          04/24/20          - WSJ 3 of 7

    CoxHealth, a hospital system based in Springﬁeld, Mo., recently bought 100,000 N95 masks
    from a reseller outside its normal supply chain. After one of those masks failed what’s called a
    “ﬁt test” to assure it is operating eﬀectively, the reseller oﬀered to buy them all back—and sell
    them to another hospital, said CoxHealth’s president, Steve Edwards. He decided to keep them.
CORONAVIRUS
                                      LIVE UPDATES         SYMPTOMS           WHO'S HIRING         YOU ASK, WE ANSWER   STATE LOCKDOWNS
Free Resources
        “These aren’t perfect but they have some protection,” Mr. Edwards said. “Everything about it
        looks legit. But the product itself is clearly not.”

        Mr. Edwards said CoxHealth paid around $4 each for the faulty masks, at the low end of a range
        up to almost $7 a mask that contracting-data provider GovSpend said it has found for N95
        masks. That compares with about $1 each for N95 masks before the pandemic, GovSpend said.




        Only 11 of the 39 samples Magid recently tested from a Chinese manufacturer met the minimum
        standard for ‘ it factor.’
        PHOTO: MAGID GLOVE AND SAFETY


        Oﬃcials and manufacturers have asked the Trump administration for guidance on obtaining
        and distributing medical goods, including masks. The White House referred questions to F
        EMA, which said on March 31 that the agency is working to issue guidance to companies.
        President Trump this week said the government would work with 3M Co. to bring in nearly 167
        million masks from China over the next three months, substantially boosting the amount of
        masks bought by the federal government.

        Normally, manufacturers including 3M sell N95 masks that are certiﬁed by the U.S. government
        for use by medical workers through about a half-dozen big distributors. But as coronavirus
        cases approach what oﬃcials say could be a peak in some domestic hot spots, the demand for
        masks has far exceeded supply in those channels. The Trump administration said Wednesday
        that it would restrict the export of certain masks and gloves for four months, joining many
        other countries that have restricted exports to keep medical products at home.



https://www.wsj.com/articles/faulty-n95-masks-hamper-hospitals-on-coronavirus-front-line-11586437345                                  2/6
4/20/2020                             Faulty N95 Masks
                  Case 1:20-cv-02949-LAP               Hamper Hospitals
                                                 Document      16-6 onFiled
                                                                        Coronavirus Front LinePage
                                                                             04/24/20          - WSJ 4 of 7

        Some hospitals in the U.S. are turning to a cast of smaller producers and shadowy middlemen.
        “We are getting a lot of ‘guy who knows a guy’ stories,” Mr. Edwards said. “We go down every
        rabbit hole.”
CORONAVIRUS
        Dan Harris, a lawyerLIVE UPDATES whoSYMPTOMS
                             in Seattle                  WHO'S HIRING
                                             is helping hospitals  verifyYOU ASK,sellers
                                                                          mask    WE ANSWER     STATE
                                                                                         in China,    LOCKDOWNS
                                                                                                   said  he has
Free Resources
        reviewed the same “proof of veriﬁcation” certiﬁcate more than a dozen times, indicating it is
        fake or copied.

        “They are either hucksters or con artists,” Mr. Harris said. “Normal safeguards are being
        ignored right now.”

        Some deep-pocketed individuals and corporations with supply-chain expertise have helped
        local oﬃcials navigate this murky global marketplace. The Kraft family, owners of the New
        England Patriots, sent the team’s plane to China to pick up more than one million N95 masks for
        hospitals in New York and Boston. McDonald’s Corp. said it would give one million N95 masks to
        health-care oﬃcials in Chicago and Illinois. The Chicago-based company said it got the masks
        from a supplier in China while looking for nonmedical grade masks to protect restaurant
        workers.

        Absent such largess, many state and city oﬃcials say they are on their own. Greg Holcomb,
        director of public-safety support for Lake County, Fla., said only one of several types of masks
        county oﬃcials have purchased from Chinese manufacturers passed its quality tests. He said
        health workers would use the ﬂawed masks should less-sophisticated surgical masks run low.

        “The ﬁt tests are failing,” Mr. Holcomb said.




        N95 masks are usually certiﬁed by the National Institute for Occupational Safety and Health
        and the Food and Drug Administration. A Niosh spokeswoman said oﬃcials are working seven
        days a week to test new masks from producers. The agency approved 63 new masks and denied
        nine others in March, double the number it usually reviews each month. The FDA has also
        allowed the use of N95-style masks certiﬁed in Europe, Mexico and South Korea and some
        masks that meet China’s standard, known as KN95.



https://www.wsj.com/articles/faulty-n95-masks-hamper-hospitals-on-coronavirus-front-line-11586437345          3/6
4/20/2020                            Faulty N95 Masks
                  Case 1:20-cv-02949-LAP              Hamper Hospitals
                                                Document      16-6 onFiled
                                                                       Coronavirus Front LinePage
                                                                            04/24/20          - WSJ 5 of 7

        Those dispensations have contributed to the inﬂux of suspect masks on the market, according
        to hospital buyers and established manufacturers. They said it is diﬃcult to corroborate claims
        that masks have been tested and certiﬁed in other countries.
CORONAVIRUS                                SYMPTOMS      WHO'S HIRING    YOUoﬀering,”
                                                                             ASK, WE ANSWER    STATE LOCKDOWNS
        “I am very concernedLIVE
Free Resources
                                 UPDATES
                              about  the quality of the products   they are             Rosie Poole,
        purchasing manager for Three Rivers Hospital in Brewster, Wash., said, referring to new
        resellers who have contacted the hospital. She said the hospital is relying on residents to make
        cloth masks for patients and trying to minimize use of medical-grade masks by nurses and
        doctors rather than buy from unknown suppliers.




        The FDA said it was working to increase the availability of protective equipment but would take
        action to stop fraudulent or substandard products. U.S. Customs and Border Protection said it
        was working to move medical goods through customs as quickly as it can while verifying their
        authenticity. China’s Ministry of Commerce said last week that it was implementing new export
        rules for masks and other medical products to “crack down on counterfeit and shoddy
        products.” 3M, which has ramped up N95 production in the U.S. and globally, said it was
        working with police to go after sellers of counterfeit products.

        Andrew Shulman, chief executive of Mobile Health Management Services Inc., which provides
        background checks and physicals of home health-care workers, said he regrets wading into the
        mask market recently. He organized an order of 130,000 surgical masks for himself and a few
        dozen of his clients from a reseller, which said it would buy the masks from a producer in
        Mexico.




https://www.wsj.com/articles/faulty-n95-masks-hamper-hospitals-on-coronavirus-front-line-11586437345         4/6
4/20/2020                               Faulty N95 Masks
                       Case 1:20-cv-02949-LAP            Hamper Hospitals
                                                   Document      16-6 onFiled
                                                                          Coronavirus Front LinePage
                                                                               04/24/20          - WSJ 6 of 7




CORONAVIRUS                                                SYMPTOMS           WHO'S HIRING         YOU ASK, WE ANSWER   STATE LOCKDOWNS
                                      LIVE UPDATES
Free Resources




        A mask that Andrew Shulman, chief executive of Mobile Health Management Services Inc.,
        ordered through a mask reseller.
        PHOTO: ANDREW SHULMAN


        The masks arrived Monday in bags emblazoned with names of people he didn’t recognize. They
        were smaller than expected and lacked a ﬂexible nose piece to insure a better ﬁt.

        “They are terrible,” Mr. Schulman said. “Until you get your hands on it, you don’t really know
        what you are getting.”

        His clients still took them, telling him that bad masks were better than none.

        Mr. Shulman had ordered 60,000 N95 masks from the same supplier, which he declined to
        name. He worried they would also arrive in poor condition. The supplier called on Tuesday to
        say the manufacturer had canceled the order, citing government restrictions.

        Magid Glove and Safety Corp., a maker of gloves and distributor of other medical products in
        Romeoville, Ill., hasn’t been able to buy N95 masks from its usual suppliers since the pandemic
        began. Last month the company requested a sample from a new supplier ahead of placing an
        order for 300,000 masks made in China.
https://www.wsj.com/articles/faulty-n95-masks-hamper-hospitals-on-coronavirus-front-line-11586437345                                  5/6
4/20/2020                        Faulty N95 Masks
               Case 1:20-cv-02949-LAP             Hamper Hospitals
                                            Document      16-6 onFiled
                                                                   Coronavirus Front LinePage
                                                                        04/24/20          - WSJ 7 of 7

    A Magid employee attached a sensor to the mask to test whether it was working while he
    altered his breathing rate and shook his head. The test gave the mask a “ﬁt factor” of 1, well
    below the minimum standard of 10. Only 11 of the 39 samples Magid has tested rated 10 or
    above, said Magid Chief Executive Greg Cohen.
CORONAVIRUS
                                           LIVE UPDATES            SYMPTOMS             WHO'S HIRING            YOU ASK, WE ANSWER                STATE LOCKDOWNS
Free Resources
        “We are ﬁnding a crazy amount of bad masks in the market,” he said.

        —Heather Haddon contributed to this article.

         STAY INFORMED


        Get a coronavirus brie ing six days a week, and a weekly Health newsletter once the crisis abates:
        Sign up here.




        Write to Austen Huﬀord at austen.huﬀord@wsj.com




 Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.




https://www.wsj.com/articles/faulty-n95-masks-hamper-hospitals-on-coronavirus-front-line-11586437345                                                            6/6
